Interim Decision #1367

MATTER OF PAPARO

In SECTION 223 Proceedings
A-13308317
Decided by Acting Regional Commissioner May 1,1964
An application for a permit to reenter the United States under section 223,
Immigration and Nationality Act, must be submitted prior to the applicant's
departure from this country.

The application was denied by the District Director, Miami, Florida
on March 26, 1964. It is now considered on appeal.
In denying the application, the District Director gave the following
reasons:
You are statutorily ineligible to apply for a reentry permit in that section 223
provides that an applicant for a Permit to Reenter the United States must execute
and submit his application for such permit prior to his proposed departure from
the United States.

The applicant is a 54-year-old male, a native and citizen of Italy
He was lawfully admitted to the United States for permanent residence
at New York City on April 3, 1963. Subsequent to his admission, he
returned to Italy and on February 28, 1964, the subject application
was received by the District Director, Miami, Florida.
Section 223 of the Act provides that any alien lawfully admitted
for permanent residence "who intends" to depart temporarily may
make application for a permit to reenter the United States. The instructions which are contained on Form I-131, Application for Permit
to Reenter the United States , state in part, under item 3, that "The
application must be submitted you are in the United States . . ."
Section 103.2, Title 8, Code of Federal Regulations provides that the
instructions contained on an application are "incorporated into the
particular section of the regulation requiring its submission", while
section 223.1 of those regulations requires an application for a reentry
permit to be submitted on Form 1-131. It is clear from the language
of the statute and the relating regulations that ari application filed
after the applicant has departed from the United States has not been
properly submitted. In the instant case the application was submitted
649

Interim Decision #1367
after the alien had departed since it was subscribed and sworn to on
February 20,1964 in Naples, Italy.
Under the circumstances, the District Director had no alternative
but to deny the application as the applicant is by statute and regulation ineligible to receive a reentry permit. Accordingly, the decision
of the District Director will be affirmed, and the appeal dismissed.
ORDER: The decision of the District Director, Miami, Florida is

affirmed, and the appeal of the appellant is dismissed.

650

